IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,813


EX PARTE PEDRO YEBRA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20100D00017 IN THE 120TH DISTRICT COURT

FROM EL PASO COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to fifty-six years' imprisonment. 
	Applicant contends his counsel rendered ineffective assistance because counsel failed to file
a timely notice of appeal. The State concedes Applicant is entitled to an out-of-time appeal, and the
writ record provided to this Court shows that relief should be granted. Applicant manifested a desire
to appeal. The appeal, however, was not perfected, and Applicant's right to an entire judicial
proceeding was denied to him through no fault of his own. See Ex parte Axel, 757 S.W.2d 369 (Tex.
Crim. App. 1988); Ex parte Galvan, 770 S.W.2d 822 (Tex. Crim. App. 1989); Ex parte Crow, 180
S.W.3d 135 (Tex. Crim. App. 2005). Relief is granted.
	Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
conviction in Cause No. 20100D00017 from the 120th District Court of El Paso County. Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,
the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to
be represented by counsel, the trial court shall immediately appoint an attorney to represent
Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues. We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: June 6, 2012
Do not publish